539 So. 2d 472 (1989)
Benjamin E. PARTRIDGE and Beverly Merritt, Appellants,
v.
ST. LUCIE COUNTY, Etc., Appellee.
No. 73206.
Supreme Court of Florida.
March 9, 1989.
Benjamin E. Partridge and Beverly Merritt, Fort Pierce, pro se.
Daniel S. McIntyre, County Atty., Fort Pierce, Robert O. Freeman of Freeman, McWilliams & Dane, P.A., Jacksonville, and James E. Alderman of Swann and Haddock, P.A., Fort Pierce, for appellee.
PER CURIAM.
Appellants appeal a final judgment validating special assessment bonds. We have jurisdiction. Art. V, § 3(b)(2), Fla. Const.
Appellee sought validation of up to $12,000,000 in special assessment bonds for the purpose of financing street and drainage improvements within a municipal service *473 benefit unit (MSBU). The trial court reviewed the applicable provisions of law,[1] determined that all had been complied with, and validated the issuance of the bonds. The state attorney appeared in opposition, demanding strict proof of all allegations, but did not appeal the trial court judgment. Appellants, who are property owners within the MSBU, did not become parties to the action but nevertheless seek to intervene and appeal the judgment. The thrust of their pro se argument is that the street and drainage improvements are not needed and that they and other similarly situated property owners cannot afford the special assessments. The questions raised by appellants are essentially political questions which fall exclusively within the power of the Board of County Commissioners. § 125.01(1)(q), Fla. Stat. (1987) (county has authority to establish municipal service units for streets and drainage from funds derived from special assessments); DeSha v. City of Waldo, 444 So. 2d 16, 18 (Fla. 1984) ("Our review is limited to the questions of `whether the issuing body has the power to act and whether it exercised that power in accordance with law.' Town of Medley v. State, 162 So. 2d 257, 259 (Fla. 1964)."). We affirm the trial court judgment validating the bonds.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
NOTES
[1]  Ch. 75, Fla. Stat. (1987), and ch. 125, pt. I, Fla. Stat. (1987).